U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A þ Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended July 31, 2012 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 001-32044 TODAYS ALTERNATIVE ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 16-1576984 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 191 Post Road West, Westport, Connecticut (Address of principal executive offices) (Zip Code) (888) 880-0994 (registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 2(b)-2 of the Exchange Act). Yes o No þ At September 19, 2012, the registrant had outstanding 28,132,026 shares of common stock. Explanatory Note The purpose of this Amendment No. 1 toTodays Alternative Energy CorporationQuarterly Report on Form 10-Q for the quarterly period ended July 31, 2012, filed with the Securities and Exchange Commission onSeptember 19, 2012(the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6 - EXHIBITS Exhibit No. Identification of Exhibit 10.1* Form of Convertible Promissory Note dated as of March 15, 2012. 10.2* Form of Convertible Promissory Note dated as of May 4, 2012. 31.1* Certification of Albertus Hendrik van Leiden, Chief Executive Officer of TODAYS ALTERNATIVE ENERGY CORPORATION, pursuant to 18 U.S.C. §1350, as adopted pursuant to §302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Albertus Hendrik van Leiden, Chief Financial Officer and Principal Accounting Officer of TODAYS ALTERNATIVE ENERGY CORPORATION, pursuant to 18 U.S.C. §1350, as adopted pursuant to §302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of Albertus Hendrik van Leiden, Chief Executive Officer of TODAYS ALTERNATIVE ENERGY CORPORATION, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002. 32.2* Certification of Albertus Hendrik van Leiden, Chief Financial Officer and Principal Accounting Officer of TODAYS ALTERNATIVE ENERGY CORPORATION, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL INSTANCE DOCUMENT ** 101.SCH XBRL TAXONOMY EXTENSION SCHEMA ** 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE ** 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE ** 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE ** 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE ** *previously filed. **In accordance with Regulation S-T, the XBRL-formatted interactive data files that comprise Exhibit 101 in this report on Form 10-K shall be deemed “furnished” and not “filed”. SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TODAYS ALTERNATIVE ENERGY CORPORATION Date: September 19, 2012 By: /s/Albertus Hendrik van Leiden Albertus Hendrik van Leiden, Chief Executive Officer By: /s/ Albertus Hendrik van Leiden Albertus Hendrik van Leiden, Chief Financial Officer and Principal Accounting Officer Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Albertus Hendrik van Leiden Chief Executive Officer and Director September 19, 2012 /s/ Albertus Hendrik van Leiden Chief Financial Officer, Principal Accounting Officer, and Director September 19, 2012
